DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-30-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR10-2015-0062240, of record) in view of Whitesides et al. (JP2008-500592, of record).

Re claim 1, Lim et al. teaches for example in fig. 1 and 2, a transmittance-variable device comprising: a transmittance-variable film capable of switching between a transparent mode (abstract) and a black mode (para. 0053; wherein the examiner interprets colored particles to teach the claimed limitation) depending on application of a voltage signal (para. 0053); and a power source for applying a voltage signal, wherein the transmittance-variable film comprises a first electrode substrate (120), an electrophoretic layer (170) and a second electrode substrate (150) sequentially arranged (fig. 1).
But, Lim et al. fails to explicitly teach having a frequency of 30 Hz or less to implement the black mode.
However, within the same field of endeavor, Whitesides et al. teaches for example in fig. 1 and 2, having a frequency of 30 Hz or less to implement the black mode (para. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lim et al. with Whitesides et al. in order to drive the display to its closed optical state, as taught by Whitesides et al. (para. 0036).

Re claim 17, Lim et al. teaches for example in fig. 1 and 2, a method of driving a transmittance-variable device comprising: applying a voltage signal having a voltage frequency (para. 0001) to a transmittance variable film (170) of a transmittance variable device (100), which is capable of switching between a transparent mode (abstract) and a black mode (para. 0053; wherein the examiner interprets colored particles to teach the claimed limitation) depending on application of a voltage signal to implement the black mode (para. 0053), wherein the transmittance-variable film comprises a first electrode substrate (120), an electrophoretic layer (170) and a second electrode substrate (150) sequentially arranged (fig. 1).
But, Lim et al. fails to explicitly teach having a frequency of 30 Hz or less.
However, within the same field of endeavor, Whitesides et al. teaches for example in fig. 1 and 2, having a frequency of 30 Hz or less (para. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lim et al. with Whitesides et al. in order to drive the display to its closed optical state, as taught by Whitesides et al. (para. 0036).

Re claim 18, Lim et al. teaches for example in fig. 1 and 2, a method for improving a light shielding ratio of a transmittance-variable device comprising: applying a voltage signal having a voltage frequency (para. 0001) to a transmittance variable film (170) of a transmittance variable device (100), which is capable of switching between a transparent mode (abstract) and a black mode (para. 0053; wherein the examiner interprets colored particles to teach the claimed limitation) depending on application of a voltage signal to implement the black mode (para. 0053), wherein the transmittance-variable film comprises a first electrode substrate (120), an electrophoretic layer (170) and a second electrode substrate (150) sequentially arranged (fig. 1).
But, Lim et al. fails to explicitly teach having a frequency of 30 Hz or less.
However, within the same field of endeavor, Whitesides et al. teaches for example in fig. 1 and 2, having a frequency of 30 Hz or less (para. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lim et al. with Whitesides et al. in order to drive the display to its closed optical state, as taught by Whitesides et al. (para. 0036).

Re claim 2, Lim et al. further teaches for example in fig. 1 and 2, the first electrode substrate comprises a pattern electrode layer (fig. 1) and the second electrode substrate comprises an overall electrode layer (fig. 1).

Re claim 3, Lim et al. further teaches for example in fig. 1 and 2, the electrophoretic layer comprises a dispersion solvent and charged particles (para. 0053).

Re claim 4, Lim et al. further teaches for example in fig. 1 and 2, the charged particles comprise one or more particles selected from the group consisting of carbon black, ferric oxides, chromium copper (CrCu) and aniline black (para. 0053; wherein the examiner interprets colored particles to teach the claimed limitation).

Re claim 5, Lim et al. further teaches for example in fig. 1 and 2, the charged particles are dispersed in the dispersion solvent to implement the black mode, and wherein the charged particles move to the pattern electrode layer to implement the transparent mode (para. 0053).

Re claim 10, Whitesides et al. further teaches for example in fig. 1 and 2, the voltage signal applied to implement the black mode has a frequency of 10 Hz or less (para. 0036).

Re claim 11, Whitesides et al. further teaches for example in fig. 1 and 2, the power source applies a voltage signal having a frequency of 300 Hz or more to implement the transparent mode (para. 0036).

Re claim 12, Whitesides et al. further teaches for example in fig. 1 and 2, the power source applies a voltage signal having a first frequency to implement the transparent mode, and applies a voltage signal having a second frequency to implement the black mode, wherein the first frequency is larger than the second frequency (para. 0036).

Re claim 13, Lim et al. further teaches for example in fig. 1 and 2, the power source applies a voltage signal having a voltage intensity of 5 V to 50 V to implement the transparent mode (para. 0060).

Re claim 19, Whitesides et al. further teaches for example in fig. 1 and 2, a smart window (para. 0004).

Claims 6-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR10-2015-0062240, of record) in view of Whitesides et al. (JP2008-500592, of record) and in further view of Joo et al. (KR10-1632712, of record).

Re claim 6, supra claim 1.
But, Lim et al. in view of Whitesides et al. fails to explicitly teach the power source applies a square-wave voltage signal.
However, within the same field of endeavor, Joo et al. teaches for example in fig. 2, the power source applies a square-wave voltage signal (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lim et al. in view of Whitesides et al. with Joo et al. in order to initialize the arrangement state of the particles, as taught by Joo et al. (abstract).

Re claim 7, supra claim 1.
But, Lim et al. in view of Whitesides et al. fails to explicitly teach the power source applies a voltage signal having a voltage intensity of 0 V or −5 V to −40 V and an application time of 0.1 seconds to 5 seconds to implement the black mode.
However, within the same field of endeavor, Joo et al. teaches for example in fig. 2, spreading particles by applying a voltage of the opposite direction for a light blocking mode (para. 0046); and minimizing an application time of a driving voltage required to maintain a light blocking mode state by applying a pulse type driving voltage (para. 0052). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the intensity and application time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lim et al. in view of Whitesides et al. with Joo et al. in order to initialize the arrangement state of the particles, as taught by Joo et al. (abstract).

Re claim 8, supra claim 7.
But, Lim et al. in view of Whitesides et al. fails to explicitly teach the voltage signal has an application time of 0.1 seconds to 5 seconds to implement the black mode.
However, within the same field of endeavor, Joo et al. teaches for example in fig. 2, spreading particles by applying a voltage of the opposite direction for a light blocking mode (para. 0046); and minimizing an application time of a driving voltage required to maintain a light blocking mode state by applying a pulse type driving voltage (para. 0052). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the application time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lim et al. in view of Whitesides et al. with Joo et al. in order to initialize the arrangement state of the particles, as taught by Joo et al. (abstract).

Re claim 9, supra claim 7.
But, Lim et al. in view of Whitesides et al. fails to explicitly teach the power source maintains 0V after application of the voltage signal to implement the black mode.
However, within the same field of endeavor, Joo et al. teaches for example in fig. 2, spreading particles by applying a voltage of the opposite direction for a light blocking mode (para. 0046); and minimizing an application time of a driving voltage required to maintain a light blocking mode state by applying a pulse type driving voltage (para. 0052). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the intensity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lim et al. in view of Whitesides et al. with Joo et al. in order to initialize the arrangement state of the particles, as taught by Joo et al. (abstract).

Re claim 14, supra claim 11.
But, Lim et al. in view of Whitesides et al. fails to explicitly teach the voltage signal has an application time of 0.1 seconds to 10 seconds to implement the black mode.
However, within the same field of endeavor, Joo et al. teaches for example in fig. 2, spreading particles by applying a voltage of the opposite direction for a light blocking mode (para. 0046); and minimizing an application time of a driving voltage required to maintain a light blocking mode state by applying a pulse type driving voltage (para. 0052). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the application time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lim et al. in view of Whitesides et al. with Joo et al. in order to initialize the arrangement state of the particles, as taught by Joo et al. (abstract).

Re claim 15, supra claim 1.
But, Lim et al. in view of Whitesides et al. fails to explicitly teach the transmittance-variable film satisfies Equation 1: TDAB−TDBB ≤ 2; wherein, TDAB is the transmittance in the black mode after driving with the voltage signal, and TDBB is the transmittance in the black mode before driving with the voltage signal.
However, within the same field of endeavor, Joo et al. teaches for example in fig. 2, the light transmittance in the light blocking state is maintained even if the number of times being driven increases in a light transmittance graph according to the number of times being driven (fig. 14). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the transmittance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lim et al. in view of Whitesides et al. with Joo et al. in order to initialize the arrangement state of the particles, as taught by Joo et al. (abstract).

Re claim 16, supra claim 1.
But, Lim et al. in view of Whitesides et al. fails to explicitly teach the transmittance-variable film has transmittance of less than 3% in the black mode after driving with a voltage signal and transmittance of 20% or more in the transmittance mode after driving with a voltage signal.
However, within the same field of endeavor, Joo et al. teaches for example in fig. 2, the transmittance-variable film has transmittance of less than 10% in the black mode after driving with a voltage signal and transmittance of 40% or more in the transmittance mode after driving with a voltage signal. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the transmittance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Lim et al. in view of Whitesides et al. with Joo et al. in order to initialize the arrangement state of the particles, as taught by Joo et al. (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	7-15-22